Citation Nr: 9909222	
Decision Date: 03/31/99    Archive Date: 04/06/99

DOCKET NO.  93-26 789	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida


THE ISSUE

Entitlement to a permanent and total disability rating for 
pension purposes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Mark D. Chestnutt, Counsel



REMAND

The veteran had active duty from July 1964 to November 1974.

This case was previously remanded by the Board of Veterans' 
Appeals (Board) in July 1995 and again in May 1997 for 
additional development.  The RO was to attempt to obtain the 
veteran's Social Security Administration records and schedule 
him for an examination.  The RO ultimately was able to obtain 
a negative report from that agency, as reflected by a 
September 1998 report of contact, that there were no such 
records available.  The RO has not, however, located the 
veteran to inform him that he needs to appear for an 
examination to prosecute his claim, even though he was 
contacted at his previous address of record.

Examination of the medical records shows that the veteran has 
been homeless for long periods and perhaps continues to 
remain homeless.  Certain procedures must be performed at the 
level of the agency of original jurisdiction to ensure that 
due process is afforded to homeless veterans, pursuant to DVB 
Circular 20-91-9 (June 6, 1991).  It does not appear from the 
claims file, that the veteran has been afforded the benefit 
of all applicable procedures specified in that circular.

The Board notes that both sets of rating criteria pertaining 
to mental disorders should be applied to the veteran's 
psychiatric disability in evaluating his pension claim.  
Since his claim was pending at the time those criteria 
changed in November 1996, he is entitled to have applied 
whichever set of criteria provides the higher rating.  See 61 
Fed. Reg. 52,695-702 (1996).  The RO must also apply the 
recently revised criteria pertaining to the ratings of 
cardiovascular diseases, when evaluating the veteran's 
hypertension.  See 62 Fed. Reg. 65,207-224 (1997).  Karnas v. 
Derwinski, 1 Vet. App. 308 (1991); Dudnick v. Brown, 10 Vet. 
App. 79 (1997).  All of the veteran's disabilities must again 
be rated with appropriate consideration given to the 
"average person" standard as well as the "unemployability" 
standard.  38 U.S.C.A. § 1502(a)(1) (West 1991); 38 C.F.R. 
§§ 4.17, 3.321(b)(2) (1996).  See also 38 C.F.R. § 3.655; 
Hyson v. Brown, 5 Vet.App. 262 (1993).

To ensure that the VA has met its duty to assist the veteran 
in developing the facts pertinent to the claim, the case is 
REMANDED to the RO for the following development:

1.  The RO should use all appropriate 
efforts to attempt again to locate the 
veteran and to determine whether or not 
he remains homeless.  The RO should, if 
necessary, contact the Salvation Army to 
attempt to find the veteran.  All such 
efforts should be documented in the 
claims file.

2.  If the veteran is found, and if he is 
still homeless, the RO should implement, 
as appropriate, the applicable procedures 
in DVB Circular 20-91-9 (June 6, 1991); 
this should include informing the 
examining VAMC of any current address so 
that he may be properly informed of the 
date of his examination, (discussed 
below).  Some form of documentation that 
this circular is being currently followed 
is required if the veteran is homeless.

If the veteran is located, the 
instructions in the following paragraphs 
should be followed:

2.  The veteran should be requested to 
provide the names, addresses, and 
approximate dates of treatment of any VA 
and non-VA health care providers who have 
treated him for any disability since 
November 1993.  After securing any 
necessary releases, the RO should obtain 
these records and associate them with the 
claims folder.

3.  The veteran should be provided a VA 
examination to determine the nature and 
extent of all of his disabilities, 
including his psychiatric disability, 
hearing loss, cystic acne and 
hypertension.  The claims file should be 
reviewed prior to the examination, and 
the examination report should reflect 
that such a review was made.  A Global 
Assessment of Functioning should be 
provided, but--to the extent possible--
the effects of the veteran's substance 
dependence or abuse problems (if still 
present) should be separated from 
consideration thereof.  An opinion should 
be proffered regarding the effect of the 
veteran's disabilities (other than any 
substance dependence or abuse) on his 
ability to obtain or retain employment.  
All necessary tests should be conducted 
and all findings reported in detail.  
Reasons and bases for all conclusions 
should be provided.  The Board herein 
advises the veteran that his claim may be 
denied if he fails to report for the 
examination.  If he is unable to report 
for the examination or has good cause for 
failing to report after the examination 
date passes, he should inform the RO as 
soon as possible.

4.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  The RO should assign a schedular 
rating to each of the veteran's 
disabilities--reevaluating disabilities 
that had previously been rated--and 
should review the veteran's claim by 
considering the "average person" 
standard under 38 U.S.C.A. § 1502(a)(1) 
(West 1991) as well as the 
"unemployability" standard under 
38 C.F.R. §§ 4.17 and 3.321(b)(2) (1998).  
For the appropriate disabilities, the RO 
should apply the former and current 
rating criteria as previously indicated, 
with the higher rating ultimately 
assigned, respectively, to each.

5.  If the claim remains denied, the 
veteran, to the extent he can be located, 
and his representative should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action until 
otherwise notified.



		
	HILARY L. GOODMAN
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


